Citation Nr: 9902551	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-36 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ear 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1974 to July 1977.  
He also had periods of military training with the National 
Guard.

This appeal arises from a June 1995 rating decision, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellants 
request to reopen his claim for service connection for a 
right eye disability and also denied his claim for service 
connection for right ear disability.  The RO had previously 
denied both claims on the merits in a May 1988 rating 
decision.  In April 1998, the Board remanded the case for 
further development and for clarification as to whether the 
RO had reopened the claim for service connection for right 
ear disability.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for right 
eye disability in May 1988 and the appellant did not submit a 
timely appeal.  That decision is final.

2.  Additional evidence since the ROs May 1988 decision, the 
last prior final denial of the claim for service connection 
for right eye disability, when considered in conjunction with 
the evidence that had previously been considered, is not so 
significant that is must be considered in order to fairly 
decide the claim on the merits.

3.  The RO denied the claim for service connection for right 
ear disability in May 1988 and the appellant did not submit a 
timely appeal.  That decision is final.

4.  Additional evidence since the ROs May 1988 decision, the 
last prior final denial of the claim for service connection 
for right ear disability, when considered in conjunction with 
the evidence that had previously been considered, is not so 
significant that is must be considered in order to fairly 
decide the claim on the merits.


CONCLUSIONS OF LAW

1.  The ROs May 1988 rating decision wherein service 
connection for a right eye disability was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2.  The evidence received subsequent to the ROs May 1988 
decision is not new and material and does not serve to reopen 
a claim for service connection for a right eye disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The ROs May 1988 rating decision wherein service 
connection for a right ear disability was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

4.  The evidence received subsequent to the ROs May 1988 
decision is not new and material and does not serve to reopen 
a claim for service connection for a right ear disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

As an initial matter, the Board notes that the requirement, 
set forth in 38 U.S.C.A. § 5107(a) (West 1991), that a claim 
be well grounded does not apply to requests to reopen 
disallowed claims or to requests to revise prior final 
determinations and, thus, is inapplicable here.  See Jones v. 
Brown, 7 Vet.App. 134 (1994).

In a May 1988 rating decision, the RO denied the appellants 
claim for service connection for hearing loss and nerve 
damage to the right ear as well as his claim for residuals of 
a right eye injury.  The appellant was notified of these 
denials by letter from the RO in May 1988.  The appellant did 
not file an appeal within one year after receiving 
notification of these denials, and the ROs decision with 
regard to these issues is final.  38 U.S.C.A. § 7105(c) (West 
1991) and 38 C.F.R. §§ 3.104(a); 3.160(d); 20.302(a) (1998); 
see also Evans v. Brown, 9 Vet.App. 273 (1996).

In a June 1995 rating decision, it appeared that the RO 
reopened the appellants claim for service connection for a 
right ear disability.  However, based upon the Boards 
request contained in its April 1998 remand, the RO clarified 
its decision by applying the new and material standard with 
respect to this claim, and informed the appellant of the 
application of the new and material standard by means of a 
July 1998 Supplemental Statement of the Case.  The United 
States Court of Appeals for the Federal Circuit has held 
that, as to the reopening of claims, the Board must make an 
independent review of the ROs determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board, in its 
independent review of this case, finds that the appellants 
claim for service connection for a right ear disability, as 
well as his claim for service connection for right eye 
disability, were finally denied in the ROs May 1988 rating 
decision.  Accordingly, the Board will apply the new and 
material standard with respect to the adjudication of both of 
these claims.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the 
appellant can thereafter present new and material evidence of 
the previously disallowed claim, he is entitled to have his 
claim reopened and to have the entire record reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence on the record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that is 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998); Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991).  Evidence is presumed credible for 
the purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).

Determining what the issue at hand is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

II.  New and material evidence for reopening the right eye 
disability claim

In this case, the RO initially denied the appellants claim 
for service connection for residuals of a right eye injury in 
May 1988 on the grounds that medical evidence of record 
failed to show the incurrence of a right eye injury during 
service and, alternatively, that the medical evidence of 
record failed to show a current disability with respect to 
the right eye.  Therefore, the issue currently before the 
Board is whether the additional evidence submitted by the 
appellant since the RO decision in 1988 is both new and 
material in that it tends to establish that the appellant has 
a right eye disability which was incurred during active 
service.

Medical and non- medical evidence which was previously of 
record included a February 1988 eye examination conducted by 
Frank C. Young, Jr., M.D.  This report documents the 
appellants history of treatment for a traumatic eye injury 
during service in 1975-1976.  The appellant reported problems 
with tearing and a chronic scratchy feeling in the eyes since 
the in- service injury.  He also reported surgical removal of 
a growth on the right eyelid by the Tuskegee VAMC.  Physical 
examination revealed a fungating papilloma on the right upper 
lid and the absence of the right inferior lacrimal punctum.  
Surgical intervention was recommended.  Remainder of 
examination, however, was unremarkable.  Service medical 
records were negative for complaint, treatment, manifestation 
or diagnosis of a right eye disability.

Medical evidence submitted since the ROs 1988 decision 
consists of an electronysiagmogram which was conducted by 
George H. Norton, M.D., in May 1991.  This examination 
clinically evaluated the appellants eye functions as 
within normal limits.

Nonmedical evidence submitted since the ROs 1988 decision 
consists of the appellants testimony regarding a right eye 
injury in 1975 while serving on active duty for training as a 
heavy equipment battalion.  He indicated that he was 
accidentally struck in the eye with a tree limb which caused 
his tear ducts to close.  He was treated with a bunch of 
solutions, but he was told that his tear ducts would never 
open back up since they were so tiny.  Since the eye injury, 
he periodically treated this condition by using liquid 
tears.  He was told that this condition would worsen with 
age, and he reported that he rubbed his right eye all the 
time due to chronic itching.  He generally had good vision, 
but his right eye would sometimes get blurry.

The electronysiagmogram from Dr. Norton in May 1991 is new in 
the sense that it was not previously of record.  The evidence 
is relevant in the sense that it relates to the appellants 
right eye condition, but it is not probative to the question 
at hand.  In this regard, the test results, which indicate a 
normal clinical evaluation of his right eye, do not tend to 
support his claim of a current eye disability but, rather, 
tends to weaken his claim of such a disability.

The appellants testimony as to symptoms which he experienced 
prior to, during, and subsequent to an eye injury allegedly 
sustained during service is duplicative of history contained 
in the evidence previously of record.  It is, therefore, not 
new.  Moreover, his testimony, in and of itself, is 
insufficient to establish the existence of a current right 
eye disability which is related to active service.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (layperson not competent 
to render opinion regarding medical causation or fact).  
Accordingly, his lay assertions are not material to the 
existence of a right eye disability, and are insufficient to 
provide a basis for reopening his claim.  See Moray v. Brown, 
5 Vet.App. 211 (1993) (lay assertions of medical fact and 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

In summation, the Board concludes that the additional 
evidence submitted since the ROs May 1988 decision does not 
constitute new and material evidence sufficient to reopen 
the claim for service connection for a right eye disability.  
Therefore, the ROs decision in May 1988 remains final, and 
the claim is not reopened.

III.  New and material evidence for reopening the right ear 
disability claim

The RO initially denied the appellants claim for service 
connection for right ear disability in May 1988 on the 
grounds that the medical evidence of record failed to show 
chronic organic residuals of a right ear injury.  Therefore, 
the issue currently before the Board is whether the 
additional evidence submitted by the appellant since the RO 
decision in 1988 is both new and material in that it tends to 
establish that the appellant has a chronic right ear 
disability which was incurred during military service.

Medical evidence which was previously of record included a 
military medical record entry, dated on May 25, 1984, which 
showed that the appellant was treated for an incident in 
which a bug crawled into his right ear.  An attempt at 
physical and fluid extraction of the bug was unsuccessful, 
and the appellant refused any further treatment.  
Nonetheless, it was noted that the bug was dead and it didnt 
appear that there was acute damage or danger of 
complications.  The auditory canal appeared to be somewhat 
minorly abraded, but the tympanic membrane was clear and 
hearing was within normal limits.  

Private medical records from Dr. Norton show that the 
appellant was treated for a fever and a bug in his right ear 
in June 1984.  Micro- otoscopic examination revealed 
laceration and insect remains in the external auditory 
meatus.  Diagnosis was of external otitis.  He then underwent 
otoscopy with foreign body removal (bug).  The diagnosis was 
foreign body removal, right ear.  The appellant also received 
treatment for right ear otitis externa and hearing decrease 
in March 1986, and right ear serous otitis media in July 
1987.  VA examination, dated in March 1988, showed hearing 
within normal limits bilaterally and speech thresholds which 
represented true organic acuity.  Physical examination of the 
ear revealed clear external canals with translucent and 
mobile tympanic membranes.

Evidence which was also previously of record consisted of the 
appellants history to Dr. Norton regarding the attempt to 
extract the bug from his right ear by means of a gem clip and 
irrigation.  He reported that, at that time, his right ear 
began to bleed and discharge pus, and that he refused further 
attempts by the military physician to physically remove the 
remaining parts of the bug.

Medical evidence submitted since the 1988 RO decision 
includes of a medical opinion by the National Guard Army 
Surgeon contained in a Line of Duty Investigation issued by 
the Army National Guard in August 1991.  This medical opinion 
reflected review of the appellants service medical records, 
records from Dr. Norton and audiology examination conducted 
at Fort Benning, Georgia in May 1991.  It was noted that the 
bug which entered the appellants ear was only partially 
removed during service, and that the remainder was removed by 
a private physician.  However, records from the private 
physician failed to show damage to the ear or ear drum.  
Additionally, a May 1991 audiology examination at the 
Otolaryngology Clinic at Fort Benning, which is of record, 
failed to show hearing loss of the right ear, but did show 
normal tympanums.  Thus, the examiner concluded that there 
was no evidence of damage to the right ear during 
service.  Thereafter, a line of duty determination was issued 
which concluded that the appellant had not sustained any 
tissue damage or hearing loss as a result of the events which 
took place in May 1984.

Other evidence submitted since the ROs May 1988 decision 
consists of an undated, sworn statement by the appellant 
contained in his line of duty investigation, the appellants 
testimony before the RO in February 1996, and a statement 
submitted by the appellant at his RO hearing.  This evidence 
generally provided further detail as to the events in 
service.  In this regard, the appellant contended that he 
incurred right ear hearing loss and nerve damage while on 
active duty for training with the National Guard on May 24, 
1984.  He stated that he was treated by the senior officer of 
the medical department, who was also a veterinarian, for 
removal of a bug which entered his right ear.  An 
unsuccessful attempt was made to remove the bug with a gem 
clip, and his ear became swollen and infected.  This incident 
was reported to his battalion commander who documented the 
incident.  In June 1984, he underwent surgery to remove the 
remains of the bug.  After his surgery, his ear became 
chronically infected with redness and wet drainage.  He was 
told that the ear damage was permanent, and he was instructed 
to use cotton to absorb the moisture.  His indicated that his 
hearing was perfect prior to service, and that he had never 
had any hearing problems with his left ear.  The right ear 
hearing problem had worsened over time.  He also experienced 
a constant ringing in his right ear.  He was prescribed 
antibiotics for his right ear infections, and he indicated 
that this disability interfered with his ability to work.

The above- mentioned medical evidence is new in the sense 
that it was not previously of record.  This medical evidence 
is relevant to the question at hand, but is not probative as 
it does not tend to establish that the appellant has a 
chronic right ear disability which was incurred during active 
service.  To the contrary, the medical opinion contained in 
the line of duty investigation specifically rules out the 
existence of right ear damage related to the May 1984 
treatment and, thus, tends to weaken the appellants claim.  
The May 1991 audiology examination, conducted at the 
Otolaryngology Clinic at Fort Benning, also does not lend 
support to the appellants claim of the existence of a 
chronic right ear disability.

Additionally, the Board notes that the appellants testimony 
is cumulative and redundant of statements previously 
considered by the RO and, thus, is not new evidence.  To the 
extent such testimony provides a more detailed account and, 
thus may be considered new, the Board also notes that such 
evidence is not probative to the issue of whether the 
appellant has a chronic right ear disability related to 
active service.  In this regard, while the appellant is 
deemed competent to describe the symptoms which he 
experienced with his right ear following the attempt to 
remove the bug from his ear, he is not qualified to make what 
is essentially a medical judgment as to diagnosis or 
etiology.  See Espiritu, 2 Vet.App. 492 (1992).  He is not 
competent to render opinion as to the existence of a chronic 
right ear disability which is related to active service and, 
therefore, his testimony does not provide a basis for 
reopening this claim.  See Moray, 5 Vet.App. 211 (1993).

Rather, concerning the question at hand, namely whether he 
has a chronic right ear disability which was incurred during 
service, the appellant has not submitted any medical evidence 
or opinion from a qualified doctor.  As such, the Board 
concludes that the additional evidence is not probative or 
material evidence to the issue at hand and, thus, does not 
constitute new and material evidence sufficient to reopen 
the claim for service connection for a right ear disability.  
Therefore, the ROs decision in May 1988 remains final, and 
the claim is not reopened.

IV.  Duty to Assist

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded and has previously been 
denied, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinsky, 2 Vet.App. 320, 323 (1992).  In 
an effort to assist the appellant, the RO has attempted to 
obtain additional records from the Martin Army Hospital at 
Fort Benning, Georgia, sick reports from the National 
Personnel Records Center and treatment records from the VAMC 
in Tuskegee and the VAMC in Montgomery, however, it does not 
appear that such records are available.  Upon reviewing the 
entire record, the Board discerns no additional sources of 
relevant information which may be available concerning the 
present claim.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5107(a) has been satisfied.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
duty is just what it states, a duty to assist, not a duty 
to prove a claim).


ORDER

The claim for service connection for residuals of a right eye 
injury is not reopened.

The claim for service connection for right ear disability is 
not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
